NOTICE: All slip opinions and orders are subject to formal
revision and are superseded by the advance sheets and bound
volumes of the Official Reports. If you find a typographical
error or other formal error, please notify the Reporter of
Decisions, Supreme Judicial Court, John Adams Courthouse, 1
Pemberton Square, Suite 2500, Boston, MA, 02108-1750; (617) 557-
1030; SJCReporter@sjc.state.ma.us

SJC-12490

                DENNIS SENA   vs.   COMMONWEALTH.


                        October 31, 2018.


   Supreme Judicial Court, Superintendence of inferior courts.


     Dennis Sena filed a petition for relief under G. L. c. 211,
§ 3, in the county court, seeking review of a Superior Court
judge's order denying his motion to withdraw a guilty plea and
to enforce a plea agreement. The single justice essentially
denied the petition, and Sena appeals.

     Sena has filed a memorandum and appendix pursuant to S.J.C.
Rule 2:21, as amended, 434 Mass. 1301 (2001), although he is not
challenging an interlocutory ruling of the trial court. Even
though the rule does not apply in this situation, it is evident
on the record before us that review under G. L. c. 211, § 3, is
not warranted because an adequate alternative remedy is
available: specifically, an appeal to the Appeals Court from
the Superior Court's denial of the request to withdraw the
guilty plea. Indeed, Sena filed a notice of appeal from the
judge's order, and his appeal has been docketed in the Appeals
Court. "This court's extraordinary power of general
superintendence under G. L. c. 211, § 3, is not a shortcut for
the normal process of . . . appeal." Padmanabhan v. Yout, 477
Mass. 1012, 1013 (2017).

     A judgment shall enter in the county court denying the
petition under G. L. c. 211, § 3.

                                    So ordered.

     The case was submitted on the papers filed, accompanied by
a memorandum of law.
                       2


Dennis Sena, pro se.